Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 26, 2019

                                     No. 04-16-00671-CR

                                   Luis Alfredo SERVIN,
                                         Appellant

                                             v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR5175
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Liza A. Rodriguez, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court